     Case 2:20-cv-10312-DDP-AGR Document 1 Filed 11/11/20 Page 1 of 8 Page ID #:1




 1   G. Thomas Martin, III, Esq. (SBN 218456)
     Nicholas J. Bontrager, Esq. (SBN 252114)
 2   MARTIN & BONTRAGER, APC
 3   4605 Lankershim Blvd., Suite 535
     Toluca Lake, CA 91602
 4
     Telephone: 323.940.1700
 5   Facsimile: 323.328.8095
 6   tom@mblawapc.com
     nick@mblawapc.com
 7   Attorneys for Plaintiff
 8
 9
10
                         UNITED STATES DISTRICT COURT

11                     CENTRAL DISTRICT OF CALIFORNIA
12
13   TAWNI JONES,                            Case No.: 2:20-cv-10312

14               Plaintiff,
                                             COMPLAINT AND DEMAND FOR
15         vs.                               JURY TRIAL FOR:
16
                                             1. VIOLATIONS OF THE
17   CURACAO, LTD., A CALIFORNIA                ROSENTHAL FAIR DEBT
     LIMITED PARTNERSHIP,                       COLLECTION PRACTICES
18
                 Defendant(s).                  ACT [CAL. CIV. CODE § 1788]
19
20                                           2. VIOLATIONS OF THE
                                                TELEPHONE CONSUMER
21
                                                PROTECTION ACT [47 U.S.C. §
22                                              227]
23
24
                                  INTRODUCTION
25
           1.    TAWNI JONES (Plaintiff) bring this action to secure redress from
26
     CURACAO, LTD., A CALIFORNIA LIMITED PARTNERSHIP. (Defendant) for
27
     violations of the Rosenthal Fair Debt Collection Practices Act [CAL. CIV. CODE
28

                                            -1-

                                                              COMPLAINT FOR DAMAGES
     Case 2:20-cv-10312-DDP-AGR Document 1 Filed 11/11/20 Page 2 of 8 Page ID #:2




 1   § 1788] and for violations of the Telephone Consumer Protection Act [47 U.S.C. §
 2   227].
 3                             JURISDICTION AND VENUE
 4           2.   Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1331 as
 5   Plaintiffs claims arise under the laws of the United States.
 6           3.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
 7   because the acts and transactions alleged in this Complaint occurred here, Plaintiff
 8   resides here, and Defendant transacts business here.
 9                                        PARTIES
10           4.   Plaintiff is an individual residing in Los Angeles County, California.
11   Plaintiff is a natural persons from whom a debt collector seeks to collect a
12   consumer debt which is due and owing or alleged to be due and owing from such
13   person.
14           5.    Defendant, is a corporation engaged in the business of collecting
15   debt in this state and in several other states, with its principal place of business
16   located in California. The principal purpose of Defendant is the collection of debts
17   in this state and several other states, and Defendant regularly attempts to collect
18   debts alleged to be due another.
19                             FACTUAL ALLEGATIONS
20           6.   Within one year prior to the filing of this action, Defendant contacted
21   Plaintiff to collect money, property or their equivalent, due or owing or alleged to
22   be due or owing from a natural person by reason of a consumer credit transaction
23   and/or "consumer debt".
24           7.   Defendant constantly and continuously called Plaintiff at Plaintiff’s
25   cellular telephone number ending in 1988. Defendant called Plaintiff from
26   telephone numbers (213) 637-2221 an upwards of six (6) to seven (7) times in a
27   single day for multiple months on end. Defendant called Plaintiff with the intent to
28   harass Plaintiff into paying the alleged debt.

                                                -2-

                                                                    COMPLAINT FOR DAMAGES
     Case 2:20-cv-10312-DDP-AGR Document 1 Filed 11/11/20 Page 3 of 8 Page ID #:3




 1           8.    Defendant communicated with Plaintiff with such frequency as to be
 2   unreasonable under the circumstances and to constitute harassment, including
 3   upwards of seven (7) telephone calls in one day. These calls were placed on a daily
 4   basis for several months on end.
 5           9.    The natural and probable consequences of Defendant’s conduct was
 6   to harass, oppress or abuse Plaintiff in connection with the collection of the alleged
 7   debt.
 8           10.   On or around early August 31, 2020, Plaintiff answered one of
 9   Defendant’s calls and advised an agent that Defendant was to cease placing any
10   further calls. Despite these clear instructions, Defendant continued to place its
11   autodialed collection calls to Plaintiff’s cellular telephone for several months.
12           11.   Upon information and belief, Plaintiff alleges that Defendant placed
13   over one hundred (100) additional automated collection calls to Plaintiff’s cellular
14   telephone after Plaintiff had revoked consent to receive such calls on her cellular
15   telephone.
16           12.   Defendant and/or its agent(s) used an “automatic telephone dialing
17   system”, as defined by 47 U.S.C. § 227(a)(1) to place these aforementioned
18   collection calls to Plaintiff. The dead air that the Plaintiff experienced on the calls
19   that they received (i.e., when Plaintiff answered there was several seconds where
20   no other person was on the other end) is indicative of the use of an automatic
21   telephone dialing system.
22           13.   This “dead air” is commonplace with autodialing and/or predictive
23   dialing equipment. It indicates and evidences that the algorithm(s) being used by
24   Defendant’s and/or its agent’s autodialing equipment to predict when the live
25   human agents are available for the next call has not been perfected and/or has not
26   been recently refreshed or updated. Thus resulting in the autodialer placing a call
27   several seconds prior to the human agent’s ability to end the current call he or she
28   is on and be ready to accept the new connected call that the autodialer placed,

                                                -3-

                                                                    COMPLAINT FOR DAMAGES
     Case 2:20-cv-10312-DDP-AGR Document 1 Filed 11/11/20 Page 4 of 8 Page ID #:4




 1   without human intervention, to Plaintiff.
 2         14.    The dead air is essentially the autodialer holding the call it placed to
 3   Plaintiff until the next available human agent is ready to accept it. Should the call
 4   at issue been manually dialed by a live human being, there would be no such dead
 5   air as the person dialing Plaintiff’ cellular telephone would have been on the other
 6   end of the call the entire time and Plaintiff would have been immediately greeted
 7   by said person.
 8         15.    Defendant’s calls constituted calls that were not for emergency
 9   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
10         16.    Defendant’s calls were placed to telephone numbers assigned to a
11   cellular telephone service for which Plaintiff incur a charge for incoming calls
12   pursuant to 47 U.S.C. § 227(b)(1).
13         17.    As of August 31, 2020, when Plaintiff first demanded that Defendant
14   cease placing its calls, any such consent for Defendant to place its autodialed calls
15   (assuming it existed in the first place), was revoked by Plaintiff.    Accordingly,
16   Defendant did not have Plaintiffs “prior express consent” to receive calls using an
17   automatic telephone dialing system on her cellular telephone pursuant to 47 U.S.C.
18   § 227(b)(1)(A).
19         18.    As a result of Defendant’s alleged violations of law by placing these
20   automated calls to Plaintiff'’s cellular telephone without prior express consent,
21   Defendant caused Plaintiff harm and/or injury such that Article III standing is
22   satisfied in at least the following, if not more, ways:
23                a. Invading Plaintiffs privacy;
24                b. Electronically intruding upon Plaintiff seclusion;
25                c. Intrusion into Plaintiffs use and enjoyment of her cellular
26                telephone;
27                d. Impermissibly occupying minutes, data, availability to answer
28                another call, and various other intangible rights that Plaintiff has as

                                                 -4-

                                                                   COMPLAINT FOR DAMAGES
     Case 2:20-cv-10312-DDP-AGR Document 1 Filed 11/11/20 Page 5 of 8 Page ID #:5




 1                  to complete ownership and use of her cellular telephone;
 2                  e. Causing Plaintiff to expend needless time in receiving, answering,
 3                  and attempting to dispose of Defendant’s unwanted calls.
 4                              FIRST CAUSE OF ACTION
 5     (Violation of the RFDCPA, CAL. CIV. CODE § 1788 – as to both Plaintiff)
 6            19.   Plaintiff incorporates by reference all of the above paragraphs of this
 7   Complaint as though fully stated herein.
 8            20.   Defendant violated the RFDCPA. Defendant’s violations include, but
 9   are not limited to, the following:
10            (a)   Defendant violated CAL. CIV. CODE § 1788.11(d) by causing a
11   telephone to ring repeatedly or continuously to annoy the person called; and
12            (b)   Defendant violated CAL. CIV. CODE § 1788.11(e) by communicating,
13   by telephone or in person, with the debtor with such frequency as to be
14   unreasonable and to constitute an harassment to the debtor under the circumstances;
15            (c)   Defendant violated CAL. CIV. CODE § 1788.17 by collecting or
16   attempting to collect a consumer debt without complying with the provisions of
17   Sections 1692b to 1692j, inclusive, of . . . Title 15 of the United States Code (Fair
18   Debt Collection Practices Act).
19            21.   Defendant’s acts, as described above, were done intentionally with the
20   purpose of coercing Plaintiff to pay the alleged debt.
21            22.   As a result of the foregoing violations of the RFDCPA, Defendant is
22   liable to Plaintiff for actual damages, statutory damages, and attorney’s fees and
23   costs.
24                             SECOND CAUSE OF ACTION
25                        (Violations of the TCPA, 47 U.S.C. § 227)
26            23.   Plaintiff incorporates by reference all of the above paragraphs of this
27   Complaint as though fully stated herein.
28

                                                 -5-

                                                                    COMPLAINT FOR DAMAGES
     Case 2:20-cv-10312-DDP-AGR Document 1 Filed 11/11/20 Page 6 of 8 Page ID #:6




 1         24.     Defendant violated the TCPA. Defendant’s violations include, but
 2   are not limited to the following:
 3         (a)    Within four years prior to the filing of this action, on multiple
 4   occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in
 5   pertinent part, “It shall be unlawful for any person within the United States . . . to
 6   make any call (other than a call made for emergency purposes or made with the
 7   prior express consent of the called party) using any automatic telephone dialing
 8   system or an artificial or prerecorded voice — to any telephone number assigned
 9   to a . . . cellular telephone service . . . or any service for which the called party is
10   charged for the call.
11         (b)    Within four years prior to the filing of this action, on multiple
12   occasions, Defendant willfully and/or knowingly contacted Plaintiff at Plaintiff’s
13   cellular telephone using an artificial prerecorded voice or an automatic telephone
14   dialing system and as such, Defendant knowing and/or willfully violated the TCPA.
15         25.     As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is
16   entitled to an award of five hundred dollars ($500.00) in statutory damages, for
17   each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds
18   that Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled
19   to an award of one thousand five hundred dollars ($1,500.00), for each and every
20   violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
21         26.     Plaintiff is also entitled to seek injunctive relief prohibiting such
22   conduct in the future.
23
24                             VII. PRAYER FOR RELIEF
25         WHEREFORE, Plaintiff respectfully requests that judgment be entered
26   against Defendant for the following:
27
28

                                                 -6-

                                                                     COMPLAINT FOR DAMAGES
     Case 2:20-cv-10312-DDP-AGR Document 1 Filed 11/11/20 Page 7 of 8 Page ID #:7




 1         (a)   An injunction prohibiting Defendant from contacting Plaintiff on
 2               Plaintiffs cellular telephone using an automated dialing system
 3               pursuant to 47 U.S.C. § 227(b)(3)(A); and
 4         (b)   Actual damages pursuant to CAL. CIV. CODE § 1788.30(a); and
 5         (c)   As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1),
 6               Plaintiff are entitled to and requests five hundred dollars ($500.00) in
 7               statutory damages, for each and every violation, pursuant to 47
 8               U.S.C. § 227(b)(3)(B); and
 9         (d)   As a result of Defendant’s willful and/or knowing violations of 47
10               U.S.C. § 227(b)(1), Plaintiff is entitled to and requests treble
11               damages, as provided by statute, up to one thousand five hundred
12               dollars ($1,500.00), for each and every violation pursuant to 47
13               U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C); and
14         (e)   Statutory damages pursuant to CAL. CIV. CODE § 1788.30(b); and
15         (f)   Costs and reasonable attorney’s fees pursuant to CAL. CIV. CODE §
16               1788.30(c); and
17         (g)   Awarding Plaintiff any pre-judgment and post-judgment interest as
18               may be allowed under the law; and
19         (h)   For such other and further relief as the Court may deem just and
20               proper.
21
22
23
24
25
26
27
28

                                               -7-

                                                                  COMPLAINT FOR DAMAGES
     Case 2:20-cv-10312-DDP-AGR Document 1 Filed 11/11/20 Page 8 of 8 Page ID #:8




 1
 2
 3
 4
 5
 6
 7                            DEMAND FOR JURY TRIAL
 8         Please take notice that Plaintiff demands a trial by jury in this action.
 9
10
11
12
13                                           RESPECTFULLY SUBMITTED,
14   Dated: November 11, 2020                MARTIN & BONTRAGER, APC
15
16                                           By: /s/ G. Thomas Martin, III
17
18                                           G. Thomas Martin, III
19                                           Attorney for Plaintiff
20
21
22
23
24
25
26
27
28

                                               -8-

                                                                      COMPLAINT FOR DAMAGES
